Citation Nr: 1633198	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an ear disability, to include bilateral hearing loss disability and perforated tympanic membranes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2015, and a transcript of the hearing is associated with his claims folder.  

The case was previously before the Board in May and September 2015, when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's does not currently have perforated tympanic membranes or right ear hearing loss for VA compensation purposes.  

2.  The Veteran's current left ear sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for an ear disability, to include bilateral hearing loss disability and perforated tympanic membranes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (including sensorineural hearing loss) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to a hearing loss claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

February 1971 service treatment records note the Veteran's complaints of right ear pain, and contain an impression of otitis externa.  Right ear pain was noted in March 1971, and the Veteran had a dull appearing tympanic membrane at the time.  A service audiogram in May 1971 did not show hearing loss disability, and an ear, nose, and throat consultant indicated that physical examination of the Veteran's ears and audiometry was within normal limits.  On service discharge examination in October 1972, the Veteran reported that he did not have ear trouble or hearing loss.  His ears were clinically normal and multi-frequency audiometry did not show hearing loss disability.  

Post-service, no reports of treatment for or diagnoses of ear problems, including hearing loss, are shown prior to 2009.  The current evidence including the October 2009 and February 2016 VA examination reports shows that the Veteran has left ear sensorineural hearing loss disability, but no right ear hearing loss disability, as defined pursuant to 38 C.F.R. § 3.385.  Each of the puretone thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was 25 decibels or less for the right ear and speech recognition scores were above 94 percent; thus, negating the presence of right ear hearing loss disability under 38 C.F.R. § 3.385.  The current evidence also shows that the Veteran does not have perforated/cracked tympanic membranes in either ear.  The VA examiner in February 2016 indicated that there was no evidence of perforated tympanic membranes on that day's examination, and there is no evidence of record documenting current perforated tympanic membranes.  In the absence of a current right ear hearing loss or tympanic membranes perforation disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

On the matter of whether the Veteran's current left ear sensorineural hearing loss disability was manifest in service or to a degree of 10 percent within 1 year of separation, or is otherwise related to service, to include to the exposure to loud noise which is conceded to have occurred during  service, the preponderance of the evidence is against this.  The service treatment records show that left ear hearing loss disability was not manifest in service, and it was not shown to a degree of 10 percent within 1 year of separation.  Instead, the first report of it was in 2009.  Three VA examiners, moreover, have collectively provided persuasive competent medical evidence indicating that the Veteran's current left ear hearing loss disability is unrelated to service.  

The first medical VA opinion from 2009 was that the Veteran's left ear hearing loss disability did not appear to be due to service.  The examiner noted that the Veteran had reported high noise exposure in basic training, during service for a brief time in an artillery unit, and while working around loud generators on army bases in the Pacific Islands.  The Veteran had also worked as a construction roofer following service, as his primary occupation.  The examiner noted that three in-service hearing evaluations were normal, and that there was no sign of hearing loss whatsoever in service.  He felt that the Veteran's left ear hearing loss was not present in service or on separation, and felt that it may be due to the Veteran's high noise job as a construction roofer or other medical challenge.  

In June 2015, a VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of service from 1971 to 1972.  The rationale was that his hearing was within normal limits using calibrated audiometrics prior to, during, and/or shortly following service (actually on service discharge examination in October 1972) without any evidence of any significant auditory threshold shift during service, and without any service medical record/service treatment record evidence of any acoustic trauma, additional examinations, light duty status, etc.  The examiner was in agreement with the VA examiner from 2009.  

The Board remanded the case to the RO in September 2015, noting that the VA examiner in 2009, in providing the negative medical opinion, appeared to rely largely on the absence of hearing loss at the time of separation.  

In February 2016, a VA examiner reviewed the Veteran's claims folder and examined him, finding that he currently had left ear sensorineural hearing loss.  She opined that the Veteran's left ear hearing loss disability was unrelated to service.  She considered the service treatment records, which she found to show normal hearing, and the matter of whether noise exposure remote in time from the later development of permanent hearing loss could cause such hearing loss.  The examiner noted that the Institute of Medicine had concluded, based on anatomical and physiological data available on the recovery process following noise exposure, that it is unlikely that delayed noise-induced hearing loss occurs.  The Institute stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The Institute concluded that based on its current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is unlikely.  The VA examiner indicated that based on the objective evidence (audiograms of record), an audiologist could conclude that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his service, including noise exposure therein.  The examiner noted that the Veteran's hearing had been normal on service enlistment and separation examinations, with no significant threshold shift noted at any frequency, and that the service treatment records were silent for hearing loss complaints.  No hearing loss disability, moreover, is shown until years post-service.

The VA examination reports mentioned above collectively show that the Veteran's current left ear hearing loss disability was not caused by, and is unrelated to, his service, to include noise exposure therein.  There was no indication (including a threshold shift) of it in service, it was first shown many years after service, during which time the Veteran had primarily been a construction roofer, and the medical literature does not support a finding that permanent hearing loss attributable to noise exposure will develop long after noise exposure.  

In light of the above, service connection is not warranted for an ear disability, to include bilateral hearing loss disability and perforated tympanic membranes. 
 
Every consideration has been given to the Veteran's claim, including the testimony he provided in March 2015 as to ear trauma in service.  However, the claim cannot be granted, as the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Board, however, would like to thank the Veteran for his service to our country.  


ORDER

Service connection for an ear disability, to include bilateral hearing loss disability and perforated tympanic membranes, is denied.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


